By the Court :
The findings filed June 4th, 1877, are insufficient to support the judgment entered on that day, in that they did not respond to the issue joined upon the counter-claim of the defendant for the alleged loan of moneys to the plaintiffs. It is the settled rule that the material issues made by the pleadings must be responded to by the findings.
The order of August 6th, 1877, amending the findings, was *90also erroneous, if for no other, for the reason that the cause was then pending in this Court upon appeal from the judgment, and under such circumstances the Court below had no authority to make new or further findings in the cause.
Judgment and order of August 6th, 1877, reversed, and cause remanded for a new trial.